Ron. Joe Beatg
County Auditor
Stephens County
Breckenrldge, Texas
Dear SFr:                Opinion ~6. 0-6240
                         Re: Is office of county commFssioner
                              vacated because such commlsslon-
                              er also accepts private emplog-
                              ment?
        Your original opinion request and also your letter
supplying additional Information have been received in this
office. The question submitted by you is, in substance, as
follows:
        Can county commissioner hold office and
    receive compensation from county while also be-
    ing privately employed for servfces without the
    scope of his official duty on job requiring ap-
    proximately eight hours of his time per day, and
    drawing a regular salary for such private em-
    ployment? "In other words can he legally hold
    two jobs at the same time?'
        We believe the sole question raised by your communica-
tion is whether such county commissioner vacated hls office by
reason of his employment in private business. There Is not
presented thereby the question of simultaneous tenure of more
than one "civ11 office of emolument" for the primary reason
that there is only one "public office" involved. FOP the same
reason, the question of "%ncompatibilitg of offices"is not
presented. The other employment of such commissioner is of a
private nature only and does not constitute holding "office".
See "Public Officers", 34 Texas Zurisprudence.
        Under well settled principles of law, we must presume,
In the absence of facts to the contrary, that the county com-
missioner In question is discharging the duties of the office
of county commissioner in a lawful manner.
        Therefore, from the facts submitted, we belleve that
the private employment of a county commissioner would not of
itself constitute abandonment of his office so as to create a
Hon. Joe Beaty, page 2         O-6240



vacancy thereof. Our specific answer to your question, re-
stricted to the facts stated and assumed, is in the affirma-
tive.
        Trusting the foregoing fully answers your question we
are
                             , Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                              By s/Robert L. Lattimore, Jr.
                                   Robert L. Lattimore,    Jr.
                                                   Assistant

RLL:rt:wc

APPROW   NOV 8, 1944
s/Grover Sellers
ATTORNFX GENWAL OF TEXAS
Approve Opinion Committee By s/BWR Chairman